MORGAN, Judge
(dissenting).
I respectfully dissent for the same reasons set out in my dissent in State of Missouri, ex rel. Catholic Charities of St. Louis, a Missouri corporation v. Honorable Robert G. J. Hoester, Judge of the Juvenile Court of St. Louis County, No. 58144, handed down this date 494 S.W.2d 70.
The court order quoted, in part, in the first paragraph of the principal opinion, actually reads “for foster care and placement in the best available adoptive home subject to the continuing jurisdiction of the Court.” The order, as made, was specifically authorized by §§ 211.031 and 211.041, RSMo 1969, V.A.M.S.
I agree fully with the declaration made in the principal opinion that: “ . it will not do to have a situation where two courts of equal rank have jurisdiction to issue orders which might conflict about the same child.” However, I believe that the court first acting in the premises should have priority.